 

Exhibit 10.79

 

ASSIGNMENT AND SUBORDINATION OF DEVELOPMENT AGREEMENT

 

THIS Assignment And Subordination Of Development Agreement (this “Assignment”)
is made and entered into effective as of July 1, 2014, by and among BR T&C
BLVD., LLC, a Delaware limited liability company (“Borrower”) and MAPLE
MULTI-FAMILY OPERATIONS, L.L.C., a Delaware limited liability company
(“Developer”), for the benefit of COMPASS BANK, an Alabama banking corporation
(“Compass”), and each of the financial institutions from time to time party to
the Loan Agreement herein described (including Compass, the “Lenders”). Compass,
in its capacity as Administrative Agent for itself and the other Lenders, is
hereinafter referred to as “Agent”. Unless otherwise expressly set forth herein,
Agent shall be deemed in all respects to be acting in the capacity of Agent for
itself and all of the Lenders, as set forth in, and in accordance with, the Loan
Agreement.

 

Recitals

 

A.           Borrower is the owner of that certain real property described on
Exhibit A attached hereto (the “Property”).

 

B.           Lenders are making a loan (the “Loan”) to Borrower pursuant to the
terms and conditions set forth in that certain Construction Loan Agreement (the
“Loan Agreement”) of even date herewith executed by and among Agent, Lenders and
Borrower and to be evidenced by one or more promissory notes in the aggregate
principal amount of $57,000,000 (collectively, the “Notes”) and secured by,
among other things, a certain Deed of Trust, Assignment of Rents and Security
Agreement (the “Security Instrument”) which will encumber the Property (the
Notes, the Security Instrument and all other instruments executed by Borrower or
Guarantor and evidencing or securing the Loan, including this Agreement, being
collectively referred to as the “Loan Documents”). Capitalized terms used but
not defined in this Assignment shall have the meaning given to such capitalized
terms in the Loan Agreement.

 

C.           Borrower, as owner, and Developer, as developer, have entered into
that certain Development Agreement dated on or about the date hereof relating to
the construction and development of the Property (the “Development Agreement”).

 

D.           Borrower has agreed to assign its rights under the Development
Agreement to Agent, for the benefit of the Lenders, as additional security for
the Loan.

 

E.           Developer has agreed to consent to this Assignment and to attorn to
Agent, upon the occurrence of an Event of Default by Borrower under the Loan
Documents, and to perform its obligations under the Development Agreement for
Agent and Lenders, or to permit Agent to terminate the Development Agreement in
accordance with the terms set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Borrower,
Agent and Developer agree as follows:

 

1.          Borrower hereby transfers, assigns and sets over to Agent, for the
benefit of the Lenders, all right, title and interest of Borrower in and to the
Development Agreement. Developer hereby consents to the foregoing assignment.
The foregoing assignment is being made by Borrower to Agent as collateral
security for the full payment and performance by Borrower of all of its
obligations under the Loan Documents. However, except during the existence of an
Event of Default (as defined in the Loan Agreement), Borrower may exercise all
rights as owner of the Property under the Development Agreement, except as
otherwise provided in this Assignment. The foregoing assignment shall remain in
effect as long as the Loan, or any part thereof, remains unpaid, but shall
automatically terminate upon the release of the Security Instrument by Agent.

 

ASSIGNMENT AND SUBORDINATION OF DEVELOPMENT AGREEMENT – Page 1

 

 

 

 

2.          Borrower and Developer represent and warrant to Agent and Lenders
that (i) the Development Agreement is unmodified and is in full force and
effect, (ii) the Development Agreement is a valid and binding agreement
enforceable against the parties in accordance with its terms, and (iii) none of
the parties thereto is in default in performing any of its obligations under the
Development Agreement.

 

3.          Borrower hereby covenants with Agent and Lenders that during the
term of this Assignment: (a) Borrower shall not amend the Development Agreement
in any material manner without Agent’s prior written consent; (b) Borrower shall
not terminate the Development Agreement without Agent’s prior written consent;
(c) Borrower shall give Agent written notice of any notice or information that
Borrower receives which indicates that Developer is terminating the Development
Agreement or that Developer is otherwise discontinuing its development of the
Property; and (d) Borrower shall give Agent a copy of any written notice of
default sent by Borrower to Developer under the Development Agreement and any
default notice received from Developer under the Development Agreement.

 

4.          Upon receipt by Developer of written notice from Agent that an Event
of Default has occurred and is continuing, Agent shall have the right, but not
the obligation, to exercise all rights as owner of the Property under the
Development Agreement. In the event that Agent exercises the rights of owner
under the Development Agreement pursuant to this Assignment (i.e., Agent elects
to continue the Development Agreement), Agent shall also assume all of the
obligations that arise under the Development Agreement from and after (but not
before) the date of Agent’s election to continue the Development Agreement. Such
election shall only be evidenced by writing from Agent of such election, and may
be before or after a foreclosure of the Security Instrument; provided, however,
Developer shall not be obligated to continue to perform its obligations under
the Development Agreement at any time that any amounts or fees due to Developer
under the Development Agreement are past due.

 

5.          After the occurrence and during the continuance of an Event of
Default, Agent (or its nominee) shall have the right at any time thereafter to
terminate the Development Agreement, without cause and without liability, by
giving written notice to Developer of its election to do so (the “Termination
Notice”). The Termination Notice shall specify the date of termination, which
shall not be less than ten (10) days after the date of such notice; provided,
however, if Agent has foreclosed on its lien under the Security Instrument,
Agent may immediately provide the Termination Notice without any restriction on
the date of termination (i.e., the Development Agreement may be immediately
terminated upon the date of the Termination Notice). Notwithstanding anything to
the contrary contained in this Assignment, in the event Agent elects to
terminate the Development Agreement, such termination shall not be construed as
a release by Developer of Borrower’s obligations thereunder.

 

ASSIGNMENT AND SUBORDINATION OF DEVELOPMENT AGREEMENT – Page 2

 

 

 

 

6.          If Agent terminates the Development Agreement following the
occurrence of an Event of Default, then on the effective date of the termination
of the Development Agreement, Developer shall turn over to Agent, to the extent
in Developer’s possession or reasonably available to Developer, all books and
records relating to the Property (copies of which may be retained by Developer,
at Developer’s expense), together with such authorizations and letters of
direction addressed to contractors, tenants, suppliers, employees, banks and
other parties as Agent may reasonably require. Developer shall cooperate with
Agent in the transfer of development responsibilities to Agent or its designee.
A final accounting of unpaid fees (if any) due to Developer under the
Development Agreement shall be made thirty (30) days after the effective date of
termination, but neither Agent nor Lenders shall have any liability or
obligation to Developer for unpaid fees or other amounts payable under the
Development Agreement which accrue before Agent or its designee acquires title
to the Property, or Agent or its designee becomes a mortgagee in possession, or
if later, the date that Agent exercised its rights under Section 4.

 

7.          Developer agrees that that all rights and interests of Developer
under the Development Agreement, including without limitation Developer's rights
to fees or other amounts to be paid by or on behalf of Borrower to Developer or
Developer's employees, agents or contractors pursuant to the Development
Agreement, are hereby expressly subordinated and made secondary and inferior to
the liens, security interests, assignments, rights and remedies created or
existing by virtue of the Loan Documents, including without limitation, the
Security Instrument, and that all such payments and fees due to Developer under
the Development Agreement are subordinated to payments due under the Loan
Documents (provided, however, Developer shall be entitled to retain any fees and
payments received by Developer under the Development Agreement at any time that
no Event of Default exists. This subordination shall extend to any substitution
for or any modification, increase, renewal or extension of all or any part of
the indebtedness secured by the Security Instrument and to any amendment or
modification of any Loan Document and notice of any such substitution,
modification, increase, renewal, extension, amendment or modification to
Developer, and the consent thereto of Developer, shall not be necessary.

 

8.          Developer’s address for notice is 3819 Maple Avenue, Dallas, Texas
75219, Attention of Timothy J. Hogan. All notices to be given by Agent to
Developer shall be given in the same manner as notices to Borrower pursuant to
the notice provisions contained in the Loan Agreement.

 

9.          This Assignment may be executed in any number of counterparts, each
of which shall be considered an original for all purposes; provided, however,
that all such counterparts shall constitute one and the same instrument.

 

10.         This subordination shall be binding upon Developer, its successors
and assigns, and shall inure to the benefit of Agent and Lenders and their
respective successors and assigns, including, without limitation, each and every
subsequent owner and holder of the indebtedness secured by the Security
Instrument, or any purchaser of the Property or any part thereof at foreclosure
of the lien of the Security Instrument or by transfer in lieu of such
foreclosure.

 

[The remainder of this page is intentionally left blank]

 

ASSIGNMENT AND SUBORDINATION OF DEVELOPMENT AGREEMENT – Page 3

 

 

 

 

IN WITNESS WHEREOF, Borrower, Agent and Developer have executed this Assignment
effective as of the date first above written.

 

  BORROWER:       BR T&C BLVD., LLC,   a Delaware limited liability company    
  By: HCH 106 Town and Country, L.P., a Delaware limited partnership, a manager
        By: Maple Multi-Family Development, L.L.C., a Texas limited liability
company, its general partner               By:         Name:         Title:  

 

  DEVELOPER:       MAPLE MULTI-FAMILY OPERATIONS, L.L.C.,   a Delaware limited
liability company       By:     Name:     Title:  

 

ASSIGNMENT AND SUBORDINATION OF DEVELOPMENT AGREEMENT - Signature Page

 

 

 

 

  AGENT:       COMPASS BANK, an Alabama banking corporation, as Administrative
Agent for the Lenders       By:     Name:     Title:  

 

ASSIGNMENT AND SUBORDINATION OF DEVELOPMENT AGREEMENT - Signature Page

 

 

 

 

EXHIBIT A

 

Being a tract or parcel, containing 2.3190 acres (101,014 square feet) of land,
situated in the George Bellows Survey, Abstract Number 3, City of Houston,
Harris County, Texas, and consisting of four tracts: 1) all that certain called
25,244 square feet described in deed to TADI Investments, Inc., as recorded
under Harris County Clerk’s File (H.C.C.F.) Number W388396; 2) all that certain
called 1.0148 acres described in deed to Performance Development L.P., as
recorded under Harris County Clerk’s File (H.C.C.F.) Number 20120530439; 3) all
that certain called 0.475 acre described in deed to Alvin Wong Gee, as recorded
under H.C.C.F. Number T207436; and 4) being part of and out of Unrestricted
Reserve "A", Block 1, CITYPOINT, a plat of subdivision recorded under Film Code
Number 653107, Harris County Map Records; also being part of and out of that
certain tract described in deed to Memorial City Redevelopment Authority (herein
referred to as the "MCRA Tract"), as recorded under H.C.C.F. Number 20140105540;
said 2.3190 acre tract being more particularly described as follows (bearings
herein are grid bearings based on the Texas Coordinate System, South Central
Zone Number 4204; NAD 83; distances are surface distances based on the U.S.
Survey Foot and may be converted to grid by multiplying by a combined scale
factor of 0.999870017):

 

BEGINNING at the intersection of the south right-of-way (R.O.W.) line of
Interstate Highway 10, based on a varying width, with the west R.O.W. line of
Town and Country Boulevard, based on a 100-foot width and dedicated to City of
Houston (public), under H.C.C.F. Number C703140; also being the northeast corner
of that certain called 25,244 square feet described in said deed to TADI
Investments, Inc. and of the herein described tract, from which a Texas
Department of Transportation aluminum disk found for reference bears South 04°33
West, 0.90 feet;

 

THENCE, South 02°42’17” East, with the west R.O.W. line of said Town and Country
Boulevard, at a distance of 498.80 feet passing the northeast corner of the
aforesaid Unrestricted Reserve "A" of CITYPOINT, and continuing in all a total
distance of 558.74 feet to a 5/8-inch iron rod with plastic cap, stamped "TERRA
SURVEYING", set marking the southeast corner of the herein described tract;

 

THENCE, South 87°17’43” West, departing said west R.O.W. line and along a line
60.00 feet northerly of and parallel with the south line of said MCRA Tract, a
distance of 180.09 feet to a 5/8-inch iron rod with plastic cap, stamped "TERRA
SURVEYING", set in the east line of that certain called 3.1080 acres described
in deed to SFP Hotel Partners, L.P., as recorded under H.C.C.F. Number
20130225814; said iron rod also being in the west line of said Unrestricted
Reserve "A" and said MCRA Tract, and marking the southwest corner of the herein
described tract;

 

ASSIGNMENT AND SUBORDINATION OF DEVELOPMENT AGREEMENT – Exhibit A

 

 

 

 

THENCE, North 02°42’17” West, with the east line of said 3.1080 acre tract, and
the west line of said Unrestricted Reserve "A" and said MCRA Tract, at 59.94
feet pass the southwest corner of the aforesaid 0.475 acre tract, and the
northwest corner of said Unrestricted Reserve "A" and said MCRA Tract, from
which an "X" in concrete found for reference bears North 02º42'17" West, 0.56
feet, and from which another "X" in concrete found for reference bears North
19º43' West, 0.58 feet; continuing with said east line and the west line of said
0.475 acre tract, at 175.28 feet pass a 1/2-inch iron rod found marking the
southwest corner of the aforesaid 1.0148 acre tract and the northwest corner of
said 0.475 acre tract; continuing with said east line and the west line of said
1.0148 acre tract, at a distance of 420.74 feet to a 5/8-inch iron rod with cap
found marking the southwest corner of the aforesaid 25,244 square foot tract,
and the northwest corner of said 1.1048 acre tract, and continuing in all a
total distance of 563.08 feet to a point in the aforesaid south R.O.W. line of
Interstate Highway 10, same being the northeast corner of said 3.1080 acre
tract, the northwest corner of the said 25,244 square foot tract and of the
herein described tract, from which a found 5/8-inch iron rod with cap bears
North 38º26' East, 0.19 feet;

 

THENCE, North 88°40’43” East, with said south R.O.W. line and the north line of
said 25,244 square foot tract, a distance of 180.14 feet to the POINT OF
BEGINNING and containing 2.3190 acres (101,014 square feet) of land.

 

ASSIGNMENT AND SUBORDINATION OF DEVELOPMENT AGREEMENT – Exhibit A

 

 

 